Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 14-16 and 21-24 are currently under examination, wherein no claim has been amended and claims 21-24 have been newly added in applicant’s reply filed on August 17, 2022.  Applicant’s election of Invention II, Claims 14-16, without traverse in the reply is acknowledged.  The non-elected Invention I, Claims 1-13 and 17-20, has been withdrawn by the applicant in the same reply.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 14-16 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN (110280921 A).
	With respect to claims 14-16 and 21-24, CN (‘921 A) discloses a metal feedstock for use in an additive manufacturing process comprising 2-7 metal alloy wire strands having the same diameter and composition twisted together to form a rope wherein each strand has a diameter of 0.5-2.0 mm and the feedstock has a nominal diameter of up to 3 mm (abstract, paragraphs [0046], [0072], [0075], [0076] and [0086]). The metal feedstock disclosed by CN (‘921 A) anticipates the metal feedstock as claimed.
















 
Conclusions
3.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/22/2022